Citation Nr: 0505563	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  97-31 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
chronic low back pain, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	David W. Glasser, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty from February 1975 to May 
1979.

In a December 1979 rating decision, service connection was 
granted for chronic low back pain.  A noncompensable 
disability rating was assigned.

In May 1995, the RO received the veteran's claim of 
entitlement to an increase in the disability rating assigned 
his chronic low back pain.  A December 1995 rating decision 
denied the claim, and he appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in May 1999.  A transcript of 
that hearing has been associated with the veteran's claims 
file.

In an August 1999 decision, the Board awarded a 10 percent 
disability rating for the veteran's chronic low back pain.  
The veteran thereafter appealed that decision to the United 
States Court of Appeals for Veteran's Claims (the Court) 
which, by means of an Order issued in May 2000, vacated the 
Board's August 1999 decision as it pertained to the denial of 
a disability rating in excess of 10 percent for service-
connected chronic low back pain, and remanded the claim to 
the Board for further action.  

Following the Court's May 2000 Order, the Board remanded the 
case to the RO in August 2001 for the purpose of obtaining a 
medical opinion which differentiated between the 
symptomatology associated with the veteran's service-
connected disability and that associated with a 1986 post-
service injury.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) [the Board is precluded from differentiating 
between symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  Pursuant to the Board's 
August 2001 remand, a VA examination was conducted in 
December 2003.  Taking into consideration the report of this 
examination, the RO confirmed and continued the previously-
assigned 10 percent rating in a February 2004 supplemental 
statement of the case (SSOC).

Thereafter, the Board again remanded the case in June 2004.  
The specifics of the Board's remand and the RO's response 
will be discussed in greater detail below.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board's June 2004 remand requested that the veteran be 
scheduled for an additional VA examination in attempt to 
differentiate between his service-connected and non-service 
connected pathology, thereby clearing up any uncertainty 
regarding this issue in the December 2003 VA examination 
report.  Also, in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA), the Board requested that the 
veteran be advised that the matter of an increased rating may 
be dependent upon whether his low back symptomatology can be 
attributed to his service-connected chronic low back pain, as 
distinguished from symptoms that can be attributable to the 
intercurrent 1986 injury.  The Board further requested that 
the veteran be advised that he may submit evidence as to this 
question, including medical opinion evidence regarding 
whether it is feasible to so distinguish.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In response to the Board's June 2004 remand, the RO obtained 
an additional medical opinion which specifically addressed 
the issues raised in the Board's remand.  The RO did not, 
however, comply with the remainder of the Board's remand 
instructions.  Specifically, the RO did not advise the 
veteran of the need to submit medical or other evidence 
demonstrating that his current symptomatology is attributable 
to his service-connected chronic low back pain, as 
distinguished from symptoms that can be attributable to the 
intercurrent 1986 injury.  The RO also failed to inform the 
veteran that he could provide medical evidence regarding the 
feasibility of distinguishing between the symptomatology 
associated with each.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Because the RO 
failed to comply with the Board's remand instructions, the 
case must be remanded.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent.  
Specifically, the veteran should be 
advised of the need to submit medical 
evidence attributing his current low back 
symptomatology to his service-connected 
chronic low back pain, as opposed to 
residuals from his intercurrent 1986 
injury.  The veteran should also be 
advised that he may submit medical 
evidence showing that it is not feasible 
to distinguish between the symptomatology 
associated with each condition.  VBA 
should also inform the veteran of what 
information and/or evidence he is 
responsible for providing to VA in 
connection with his claim and what 
information it is VA's responsibility to 
obtain.

2.  Thereafter, after undertaking any 
additional development that it deems 
necessary, VBA should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be afforded reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if otherwise in order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


